Title: To James Madison from Daniel Brent, 21 September 1802
From: Brent, Daniel
To: Madison, James


Dear Sir,
Washington Sepr 21. 1802.
Your favor of the 17th has been duly received. I enclose the Duplicate of a letter, of the 25. May, from Consul Eaton (the original of which you have seen) on account of a Postcript, of the 4. June, which you have not seen. I send you likewise a letter from Mr Olsen, with the paper to which it refers. His publication will supersede the necessity, I presume, of one on your part. I have acknowledged, in your absence, the receipt of this Communication. The John Adams is still at the mouth of the Branch.
You will probably hear of the alarm which prevailed in Geo. Town on Sunday night, last, from the discovery of a supposed design on the part of the Negroes there to burn down the town, and of the very serious measures that were taken to prevent the execution of this design—in arming the Militia, and keeping them all night on guard. It gives me pleasure to inform you, after a full examination has been had into all the Circumstances of the supposed plot, that there appears now to have been no cause for serious alarm—tho’ a few worthless fellows have been committed to prison under appearances of rather a suspicious cast, but not implicating such extensive, or any immediate, mischief, and Mr J. T. Mason has actually sold the reputed leader of the Party to some Georgia men, under the same appearances. The alarm, I believe, has entirely ceased.
Mr Taney, who was appd Commercial Agent some time ago for Dunkirk or Ostend, died last night in Geo: Town with the yellow fever. He had contracted the disease in Baltimore, whence he was but just come. I have the Honor to be, with great Respect and sincere esteem, Dear Sir, Your Obedt & very faithful servt.
Danl Brent.
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   For the 4 June postscript, see Eaton to JM, 25 May 1802, n. 1.



   
   In a letter to Blicherolsen of 22 Sept. 1802, Brent acknowledged receipt of the Danish minister’s 16 Sept. note to JM “with a copy, in English of the Ordinance to which it refers” (DNA: RG 59, DL, vol. 14).


